UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Sabuwh Muhammad,                                                             12/27/2019

                                Plaintiff,
                                                               1:19-cv-07638 (SDA)
                    -against-
                                                               ORDER
 Andrew Saul,

                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       The Court is in receipt of pro se Plaintiff’s December 23, 2019 opposition to Defendant’s

motion to dismiss, which was due on December 20, 2019. (See ECF Nos. 22-23.) Due to Plaintiff’s

pro se status, the Court accepts Plaintiff’s filing even though it is out of time. Accordingly, the

Commissioner’s time to reply is hereby extended to January 13, 2020.

       The Clerk of the Court is directed to mail this Order to pro se Plaintiff.

SO ORDERED.

DATED:          New York, New York
                December 27, 2019

                                                      ______________________________
                                                      STEWART D. AARON
                                                      United States Magistrate Judge
